Gunter, Justice.
This is an interlocutory appeal by certificate from a judgment that denied a temporary injunction to the plaintiff-appellant. Appellant purchased a tract of land from appellee (individually and as executrix of an estate) in 1969. Appellant received a warranty deed and in return executed a purchase money note and deed to secure debt to the appellee.
In 1974 the appellant brought an action against the appellee, based upon breach of warranty because of an alleged defective title, which sought rescission of the warranty deed and damages. The complaint also sought to enjoin the appellee from collecting instalments due on appellant’s promissory note pending the determination of the issues contested in the litigation.
The trial judge denied temporary injunctive relief, and a part of his judgment said: "The court finds that no allegations of insolvency against defendant are made in the suit and that plaintiff will not be irreparably injured by continuing to pay defendant in accordance with the notes from plaintiff to defendant.”
The defendant-appellee, though a nonresident of Georgia, is subject to the jurisdiction of the Georgia courts under Georgia’s Long Arm Statute (Code Ann.§24-113.1). There is no showing that the appellee is insolvent, and the appellee holds legal title by virtue of the appellant’s security deed to land in Georgia, the very land that is the subject-matter of this controversy.
On the basis of this record the denial of temporary *816injunctive relief was proper.
Argued May 13, 1975
Decided September 2, 1975.
Amall, Golden & Gregory, Edward S. Sams, H. Fred Gober, for appellant.
Alston, Miller & Gaines, William C. Humphreys, Jr., for appellee.

Judgment affirmed.


All the Justices concur.